Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.

Status of Claims
3.	Claims 1 and 3-20 are pending in this application.  
	Claims 1, 3 and 5 are currently amended.

	Claim 2 is cancelled.


Response to Arguments
Applicant’s argument, see Remarks, filed 02/21/2022, with respect to the 35 U.S.C 103 rejection of claim(s) 1-17 and 19-20 under Rekimoto (US PG. Pub. 2011/0006909 A1) in view of Sato (US PG. Pub. 2014/0036311 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goto (US PG. Pub. 2016/0165089 A1)
Applicant’s specifically argues on pages 7-9 of the remarks with respect to amended independent claim 1, that “in view of the claim amendment and the rationales provided, the combination of Rekimoto and Sato does not disclose claim 1 with regard to “...delete the first information and the task information received from the electronic device from the storage device after the second information is transmitted to the external apparatus, wherein the task information is an event which occurs in response to the execution of the function and is related to the execution of the function.” as recited in claim 1. Thus, claim 1 is novel and non-obvious over Rekimoto and Sato.

Here, the Examiner respectfully agrees. 

However, the newly added prior art of Goto (US PG. Pub. 2016/0165089 A1) teaches a deletion process in which a print controller executes a first deletion process in which the controller deletes multiple pieces of image data stored in the storage on completion of printing the images represented by the multiple pieces of image data, respectively, and after execution of the first deletion process a transmission instruction process in which the controller instructs the external processing device to transmit multiple pieces of image data to the storage via the communication unit also a second print termination instruction process in which the controller instructs the printer to terminate printing when the number of copies, which was set in the number of copy setting process, of images represented by the image data stored in the storage have been printed, and a second deletion process in which the controller deletes the multiple pieces of image data stored in the storage one by one upon completion of printing of each of the multiple pieces of image data by the printer in parallel with the second print termination instruction process as required by the amended claim limitation of claim 1, which is also described below in the updated rejection. Thus, the added prior art of Goto teaches the following limitation as necessary. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekimoto (US PG. Pub. 2011/0006909 A1) in view of Sato (US PG. Pub. 2014/0036311 A1); and further in view of Goto (US PG. Pub. 2016/0165089 A1).

	Referring to Claim 1, Rekimoto teaches an information processing apparatus comprising a processor (See Rekimoto, Figs. 1-2, Communication Apparatus 40 with Positioning Unit 421 including a CPU, Sect. [0080], The positioning unit 421 is constituted by, for example, a CPU (Central Processing Unit)):
acquire first information satisfying a predetermined condition from first history information and a task information which are generated in an electronic device (See Rekimoto, Par. [0080], [0114], The positioning unit 421 is constituted by, for example, a CPU (Central Processing Unit), ROM (Read Only Memory), and RAM (Random Access Memory) and acquires position information of the local apparatus by measuring the position of the local apparatus based on signals received from the satellites 50 via the communication unit 410…Referring to FIG. 8, the positioning unit 421 of the communication apparatus 40 first acquires position information of the local apparatus (step S101).  The history information registration unit 430 associates the time at which the position information is acquired by the positioning unit 421 with the position information (step S102) and registers the associated information as position information acquisition history information with the history information registration unit 430 (step S103).);
store the first information acquired in a storage device (See Rekimoto, Figs, 5 and 6, Par. [0083], The history information storage unit 440 is a magnetic storage device such as an HDD (Hard Disk Drive), semiconductor storage device, optical storage device, or magneto-optical storage device and stores history information such as position information acquisition history information or base station ID acquisition history information registered by the history information registration unit 430 and acquired by the positioning unit 421.  The configuration of position information acquisition history information and base station ID acquisition history information stored in the history information storage unit 440 is shown in Figs 5 and 6);
perform a control of transmitting second information to an external apparatus, the second information being acquired by combining the first information stored in the storage device with second history information which is generated by execution of a function (See Rekimoto, Par. [0084], The transmission control unit 450 transmits position information acquisition history information registered with the history information storage unit 440 to the information management apparatus 20, which is an example of another apparatus, via the communication unit 410.  The transmission control unit 450 also transmits base station ID acquisition history information registered with the history information storage unit to the information management apparatus 20 via the communication unit 410.).

Rekimoto fails to explicitly teach 
wherein contents of the execution of the function comprises an image forming function, a facsimile function, a scanning function, a copying function, and a printing function, 
wherein the first history information and the second history information comprises at least one of the contents of the execution of the function;
delete the first information and the task information received from the electronic device from the storage device after the second information is transmitted to the external apparatus, wherein the task information is an event which occurs in response to the execution of the function and is related to the execution of the function.  

However, Sato teaches 
wherein contents of the execution of the function comprises an image forming function, a facsimile function, a scanning function, a copying function, and a printing function (See Sato, Sect. [0004], a job history management system records the job history each time a printer or a scanner executes a job, or an image forming apparatus such as a digital multifunction apparatus executes a copy job, facsimile transmission and reception job, or a print job.  The job history management system then stores the job history in a database.), 
wherein the first history information and the second history information comprises at least one of the contents of the execution of the function (See Sato, Fig. 6, Job History 601 and Attribute Information 602, Sect. [0093], in FIG. 6, the job history 601 mainly includes attribute information 602 indicating the various types of information associated with the execution of the job, and content information 603 indicating the content of the document handled as the job.  More specifically, the attribute information 602 includes the information such as job history identification (ID), a job execution user name, and the job execution result.  Further, the content information 603 includes the image data and the text data.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein contents of the execution of the function comprises an image forming function, a facsimile function, a scanning function, a copying function, and a printing function, wherein the first history information and the second history information comprises at least one of the contents of the execution of the function.  The motivation for doing so would have been to provide a technique for managing as a job history, information on a job executed by an image forming apparatus (See Sect. [0002] of the Sato reference).  Therefore, it would have been obvious to combine Rekimoto and Sato to obtain the invention as specified in claim 1.



delete the first information and the task information received from the electronic device from the storage device after the second information is transmitted to the external apparatus, wherein the task information is an event which occurs in response to the execution of the function and is related to the execution of the function (See Goto, Sect. [0014] lines 37-53, the controller executes a first deletion process in which the controller deletes multiple pieces of image data stored in the storage on completion of printing the images represented by the multiple pieces of image data, respectively, a transmission instruction process in which the controller instructs the external processing device to transmit multiple pieces of image data to the storage via the communication unit after execution of the first deletion process, a second print termination instruction process in which the controller instructs the printer to terminate printing when the number of copies, which was set in the number of copy setting process, of images represented by the image data stored in the storage have been printed, and a second deletion process in which the controller deletes the multiple pieces of image data stored in the storage one by one upon completion of printing of each of the multiple pieces of image data by the printer in parallel with the second print termination instruction process.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to delete the first information and the task information received from the electronic device from the storage device after the second information (See Sect. [0010] of the Goto reference).  Therefore, it would have been obvious to combine Rekimoto and Sato and Goto to obtain the invention as specified in claim 1.
 
	Referring to Claim 3, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 1 (See Rekimoto, Figs. 1-2, Communication Apparatus 40), 
wherein the processor controls such that the first information is deleted from the storage device after an elapse of a predetermined period after the second information is transmitted to the external apparatus (See Rekimoto, Par. [0088] lines 6-10, 15-21 and Par. [0122], the information management apparatus 20 transmits all base station information currently registered with a storage unit 220 to the communication apparatus 40, the communication apparatus 40 receives all the base station information. When the communication apparatus 40 receives all the base station information currently registered with the storage unit 220 from the information management apparatus 20, the information update unit 480 may delete all data in the base station information storage unit 490 to newly register all the base station information currently registered with the storage unit 220… A case when a fixed amount of history information is stored, when a fixed time elapses after the last transmission of history information, or when requested by the information management apparatus 20 can be assumed as the predetermined timing).

	Referring to Claim 4, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 1 (See Rekimoto, Figs. 1-2, Communication Apparatus 40), 
wherein the predetermined condition is set as a condition that the first information that is correlated with a content of a task by executing the function focused as an analysis target of the task using the information processing apparatus is acquired from the first history information (See Rekimoto, Fig. 8, Par. [0114], Referring to FIG. 8, the positioning unit 421 of the communication apparatus 40 first acquires position information of the local apparatus (step S101).  The history information registration unit 430 associates the time at which the position information is acquired by the positioning unit 421 with the position information (step S102) and registers the associated information as position information acquisition history information with the history information registration unit 430 (step S103).).

	Referring to Claim 5, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 5 is rejected for the same reasons discussed in the rejection of claim 4.

Referring to Claim 6, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 6 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 7, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 4 (See Rekimoto, Figs. 1-2, Communication Apparatus 40), 
wherein the function is a function of the information processing apparatus (See Rekimoto, Par. [0068] lines 12-15, The information management apparatus has a function to associate and register position information and identification information transmitted from the communication apparatus.), and 
the first information is history information related to a behavior that is executed in the electronic device by executing the function of the information processing apparatus (See Rekimoto, Par. [0068] lines 6-12, the communication apparatus has a function to acquire position information indicating the position of the local apparatus and to transmit the position information to the information management apparatus and a function to acquire identification information of a detected base station and to transmit the identification information to the information management apparatus.).

Referring to Claim 8, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 8 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 9, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 9 is rejected for the same reasons discussed in the rejection of claim 7.

	Referring to Claim 10, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 7 (See Rekimoto, Figs. 1-2, Communication Apparatus 40), 
wherein the processor  acquires the history information related to the behavior from the electronic device that is correlated in advance with the information processing apparatus (See Rekimoto, Par. [0076], The information management apparatus 20 stores base station information in which position information acquired from the positioning unit 421 where the base station 30 is installed and the base station ID are associated in advance and has a function to estimate the position of the communication apparatus 40, for example, on the principle of triangulation based on signal strength information received from the communication apparatus 40 and the base station information.).

Referring to Claim 11, arguments analogous to claim 10 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons discussed in the rejection of claim 10.

	Referring to Claim 12, arguments analogous to claim 10 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons discussed in the rejection of claim 10.

	Referring to Claim 13, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 7 (See Rekimoto, Figs. 1-2, Communication Apparatus 40), 
wherein the first history information includes positional information in a case where the behavior is performed in the electronic device (See Rekimoto, Par. [0107], If position information acquisition history information stored in the history information storage unit 440 contains time information indicating a time at which position information is acquired by being associated with the position information and base station ID acquisition history information contains time information indicating a time at which a base station ID is acquired by being associated with the base station ID, the registration determination unit 230 calculates a difference value between the time information indicating the time at which the position information is acquired and the time information indicating the time at which the base station ID is acquired.), and 
(See Rekimoto, Figs. 4-6, Par. [0101], FIG. 4 shows how the communication apparatus 40 moves about while acquiring position information (the latitude and longitude) at each time shown in FIG. 5 as an example and a base station ID at each time shown in FIG. 6 as an example.  FIG. 4 indicates that an area where a signal from the base station 30 can be received is shown with an area inside a circle drawn by an alternate long and short dash line, but is not limited to.  Assume, for example, as shown in FIG. 4, that the communication apparatus 40 moves into an area where a signal from the base station 30 (base station ID "K1") at time T1.  In this case, the communication apparatus 40 preferably acquires the base station ID "K1" from the base station 30 at time T1 to associate position information acquired within an area movable within a predetermined time from time T1 with the base station ID "K1".).

	Referring to Claim 14, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons discussed in the rejection of claim 13.

Referring to Claim 15, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 16, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 16 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 17, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons discussed in the rejection of claim 13.

Referring to Claim 18, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 7 (See Rekimoto, Figs. 1-2, Communication Apparatus 40).
Rekimoto fails to explicitly teach 
wherein the second information is information that indicates a status of confirmation related to completion of communication by the electronic device, the confirmation being performed after the function of the information processing apparatus is executed.


wherein the second information is information that indicates a status of confirmation related to completion of communication by the electronic device, the confirmation being performed after the function of the information processing apparatus is executed (See Sato, Fig. 5, End Code 503, Sect. [0090] An end code 503 is the specific code indicating the end of the print data.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second information is information that indicates a status of confirmation related to completion of communication by the electronic device, the confirmation being performed after the function of the information processing apparatus is executed.  The motivation for doing so would have been to provide a technique for managing as a job history, information on a job executed by an image forming apparatus (See Sect. [0002] of the Sato reference).  Therefore, it would have been obvious to combine Rekimoto and Sato and Goto to obtain the invention as specified in claim 18.

	Referring to Claim 19, the combination of Rekimoto in view of Sato and further in view of Goto teaches the information processing apparatus according to claim 7 (See Rekimoto, Figs. 1-2, Communication Apparatus 40), 
wherein the first information includes at least one of information related to a communication destination, a communication time, or positional information of (See Rekimoto, Fig. 5, Par. [0110], in FIG. 5, the position information acquisition history information is configured by position information of the communication apparatus 40 at a plurality of time points being associated with time information indicating a time at which the position information of the communication apparatus 40 is obtained.  More specifically, in the example shown in FIG. 5, the position information acquisition history information is configured by times t1, t2, t3, t4, and t5 with position information obtained at each piece of time information being associated.).

	Referring to Claim 20, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Rekimoto, Fig. 2, Communication Unit 410, Par. [0075], [0091] The communication apparatus 40 may be an information processing apparatus such as a PC (Personal Computer), household video processing apparatus (such as a DVD recorder and VCR), mobile phone, PHS (Personal Handyphone System), portable music reproducing apparatus, portable video processing apparatus, PDA (Personal Digital Assistant), household game machine, portable game machine, and household electrical appliances…The function of the communication unit 410 can be realized by a program controlling the communication apparatus being executed by a CPU.  Based on computer programs to cause a computer to perform the functions held by the positioning unit 421, the base station detection unit 422, the history information registration unit 430, the transmission control unit 450, the control unit 460, and the information update unit 480, hardware resources such as a CPU, ROM, and RAM can be caused to exercise the function equivalent to each of the above units.)  and various memories stored therein.

Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ochi et al. (US PAT. No. 9,417,826 A1) discloses an information processing apparatus includes a memory and a controller.  The memory stores first information therein.  The controller is configured to obtain from an external apparatus second information about a status of the information processing apparatus.  The second information is held in the external apparatus.  The controller then determines based on the second information whether the first information should be deleted from the memory in accordance with the second information. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677